831 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Curtis L. WRENN, Plaintiff-Appellant,v.William KREYKES, individually and as Executive Director ofVanderbilt University;  and Lee Hilling, individually and asAssociate Director, Vanderbilt University Hospital,Vanderbilt University, Defendants-Appellees.
No. 86-5778.
United States Court of Appeals, Sixth Circuit.
Oct. 30, 1987.

Before MERRITT, KRUPANSKY and DAVID A. NELSON, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Curtis L. Wrenn (Wrenn) timely appealed from a district court order entering judgment in favor of the defendants-appellees.  Wrenn had filed a complaint alleging that he was wrongfully denied employment in violation of 42 U.S.C. Sec. 1981, and in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.  (as amended).  At the conclusion of Wrenn's bench trial, the district court determined that Wrenn had failed either to establish a prima facie case of unlawful discrimination, or to demonstrate that the defendants' nondiscriminatory reasons for denying employment were merely a pretext.


2
Upon consideration of Wrenn's pro se briefs and the brief submitted by opposing counsel, together with the record herein, the judgment of the district court is hereby AFFIRMED for the reasons articulated in the district court's opinion.